Case 5:17-cv-00326-BJD-PRL Document 54 Filed 01/18/19 Page 1 of 1 PageID 316




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

JOSHUA ELSER, Individually and on
behalf of all others similarly situated

        Plaintiff,

v.                                                                Case No: 5:17-cv-326-Oc-39PRL

JOHN C. HEATH, ATTORNEY AT
LAW, PLLC

        Defendant.


                                              ORDER
        The parties in this putative class action have filed a joint status report requesting an

extension of the pending stay of all deadlines in this case while the parties finalize the terms of the

settlement, which the Court will construe as a motion requesting an extension of the stay. (Doc.

53). The requested relief is GRANTED. All deadlines in this case, as well as Plaintiff’s motion to

enforcement settlement, are STAYED until February 1, 2019. On or before February 1, 2019, the

parties are directed to either file a notice of settlement or otherwise notify the Court of the status

of this action.

        DONE and ORDERED in Ocala, Florida on January 18, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties
